Citation Nr: 1120859	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  06-01 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD) with depression and anxiety, currently evaluated 70 percent disabling.

2.  Entitlement to an increased disability rating for service-connected sciatica, currently evaluated 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1998 to June 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the course of the appeal, the Veteran moved to Michigan; original jurisdiction now resides in the Detroit, Michigan RO.

In a January 2009 Board decision, the claims were remanded to the VA Appeals Management Center (AMC) for further development.  In a January 2010 rating decision, the AMC increased the rating assigned to the service-connected PTSD to 50 percent, effective February 7, 2005 and to 70 percent, effective November 4, 2009.  The Veteran has not expressed satisfaction with the increased disability rating.  This issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].

The VA AMC issued a supplemental statement of the case (SSOC) as to the PTSD claim in January 2010; this decision did not, however, address the sciatica claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Veteran has implied an inability to retain employment due to her service-connected disabilities, in particular, her service-connected PTSD.  See the Informal Hearing Presentation dated May 2011.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996). 

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on her part is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's claims on appeal must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has been subject to a previous remand.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of her claims.

1.  Entitlement to an increased disability rating for service-connected PTSD with depression and anxiety, currently evaluated 70 percent disabling.

2.  Entitlement to an increased disability rating for service-connected sciatica, currently evaluated 20 percent disabling.

The January 2009 Board remand instructed the AMC to "[o]btain any VAMC treatment records pertaining to the sciatic and PTSD after April 2006."  A review of the claims folder shows that VA treatment records dating from February 2007 to April 2007 have been obtained; however, no other VA treatment records from the date range identified by the Board have been associated with the VA claims folder.

The January 2009 Board remand also instructed the AMC to "[p]rovide the Veteran with medical examinations to determine the current severity of her service-connected sciatica and PTSD."  The Veteran was afforded an updated VA examination as to her service-connected PTSD in November 2009.  However, there is no indication that the Veteran was ever scheduled for a VA examination as to her service-connected sciatica.  Moreover, the January 2010 SSOC did not address the issue of entitlement to an increased rating for service-connected sciatica, which is currently pending on appeal.

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United States Court of Appeals for Veterans Claims held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the Board's remand instructions have not been complied with, the case must be remanded so that this may be accomplished.

Additionally, a review of the claims folder demonstrates that the Veteran is currently receiving psychological treatment at the Vet Center from Dr. L.H.H.  Although the record contains multiple letters from Dr. L.H.H., the Veteran's treatment records have not been obtained.  Accordingly, this should be accomplished to the extent possible.

3.  Entitlement to TDIU.

As described in the Introduction, the Veteran has raised a claim for TDIU.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having carefully considered the Veteran's TDIU claim, and for reasons expressed immediately below, the Board finds that the claim must be remanded for 
additional development.  Critically, the Veteran has not received notice pursuant to the VCAA as it pertains to her recent claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Moreover, in reviewing the evidence of record, the Board observes that at no time during this appeal has the Veteran been provided a VA examination that adequately discusses the cumulative effect of her service-connected disabilities on her ability to secure and follow substantially gainful employment.  In light of the foregoing, a VA examination is necessary to determine whether the Veteran's service-connected disabilities, either singularly or jointly, render her unemployable.  See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1. VBA should review the Veteran's claims folder and ensure that all notification and developmental action required by the VCAA is completed.  In particular, the RO should ensure that notification is provided to the Veteran regarding the requirements and development procedures necessary to substantiate a claim of TDIU.

2. VBA should contact the Veteran through her representative and request that she identify any outstanding medical examination and treatment records pertinent to her claims.  VBA should take appropriate steps to secure:  (1) any outstanding VA treatment records dating from April 2006 to present; (2) the Veteran's Grand Rapids, Michigan Vet Center records dated from August 2004 to present; and (3) any additional medical records identified by the Veteran.  All records so obtained should be associated with the file.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  If said records cannot be located or no such records exist, a Memorandum of Unavailability should be prepared and the Veteran should be provided with a copy of it.

3. After the above records are obtained, to the extent available, the Veteran should be afforded a VA examination for the purpose of determining the current severity of her service-connected sciatica.  The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated studies should be performed.

4. After the above records are obtained, to the extent available, VBA should also schedule the Veteran for a TDIU examination with a medical professional, with appropriate expertise.  The VA claims folder and a copy of this Remand must be made available in conjunction with the examination.  The examiner should indicate in the report whether the claims folder has been reviewed.  Any tests and studies are to be conducted.  The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's service-connected disabilities, either alone or in the aggregate, render her unable to secure or follow a substantially gainful occupation.  Additionally, in rendering the opinion, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  A report of the VA examination with the requisite medical opinion should be associated with the VA claims folder.  

5. Notify the Veteran that it is her responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

6. Following any further development that VBA deems necessary, to include the scheduling of any VA examinations if appropriate, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


